Citation Nr: 1025139	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from May 1969 to April 1971 
including service in the Republic of Vietnam.  The Veteran was 
awarded two Bronze Stars, a Combat Infantryman Badge, and the 
Army Commendation Medal among other awards, for his service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In September 2009 the Board remanded the issue for further 
development.  The requested development has been completed and 
the Board now continues with its review of the appeal.  


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss.

2.  The competent medical evidence of record does not associate 
the Veteran's bilateral hearing loss with his active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in July 2006 that fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of the information required to 
establish service connection that were found insufficient in the 
previous denial.  Additionally the letter provided information 
about how disability ratings and effective dates are assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The RO has obtained 
the Veteran's VA treatment records.  The Veteran was afforded a 
VA examination for hearing loss in December 2009.  Significantly, 
neither the Veteran nor his representative have identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic 
disorder such as sensorineural hearing loss, is manifest to a 
compensable degree within one year after separation from service, 
the disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

The Veteran's service treatment records reveal that his ears and 
hearing were normal during his enlistment examination.  An 
audiology evaluation revealed no hearing loss at that time.  The 
Veteran did not seek treatment for or complain of hearing or ear 
problems during active service.  The Veteran's April 1971 
separation examination listed the Veteran's ears as normal.  An 
audiology examination revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
5
LEFT
25
10
5
20
20

The Veteran stated he was in good health.  

VA treatment records dated in December of 2006 indicate that the 
Veteran's hearing tested within normal limits.  Speech 
recognition testing revealed 100 percent on the right and 92 
percent on the right.

The Veteran was afforded a VA examination in December 2009.  The 
examiner reviewed the claims file.  The Veteran reported noise 
exposure during the military including weapons of all kinds and 
combat-related noise.  He did not wear any hearing protection 
during active service.  He indicated he had some occupational 
noise exposure from working as a construction laborer for about 
one year.  The Veteran reported no problems with ear disease, 
infections, pain, drainage, or discharge.  

The Veteran was afforded an audiology evaluation, which revealed 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
50
55
LEFT
65
65
50
65
75

Speech recognition was measured as 96 percent in the right ear 
and 100 percent in the left ear.  

Further examination revealed the Veteran's auricles were normal 
with no deformity.  Both ear canals were occluded with cerumen.  
The tympanic membranes were normal.  There was no suppuration, 
sign of granulation tissue, or active ear disease.

The examiner stated that the Veteran was inconsistent in his 
responses to testing.  He stated that the Veteran had a cerumen 
impaction which was not related to his active duty military 
service.  There was no apparent ear disease.  He went on to state 
that because the Veteran's hearing tested normal at separation, 
and again in 2006, he did not think that any hearing loss was due 
to noise exposure in the military.  He stated the hearing loss 
may be at least partially due to occluding cerumen or other 
pathology since 2006.  

In light of the evidence, the Veteran is not entitled to service 
connection for bilateral hearing loss.  While the Veteran has a 
hearing loss disability pursuant 38 C.F.R. § 3.385, this hearing 
loss has not been associated with active service by the medical 
evidence.  

Although the Veteran contends that his hearing loss was caused by 
service, his symptoms did not manifest until 2006.  His military 
separation examination showed essentially normal hearing.  The 
Federal Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show hearing loss until more 
than 30 years after the Veteran's separation from service.  
Significantly, although the Veteran contends that his hearing 
loss was caused by his service, he does not indicate that his 
hearing loss began during service, directly following service, or 
even earlier than 2006.  This is evidence against the claim.  As 
such, the claim must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


